United States Court of Appeals,

                           Eleventh Circuit.

                             No. 93-8474.

 WARREN PUBLISHING, INC., Plaintiff-Counter-Defendant-Appellee,

                                  v.

MICRODOS DATA CORP.;    Robert Payne, Defendants-Counter-Claimants-
Appellants.

                             Oct. 5, 1995.

Appeal from the United States District Court for the Northern
District of Georgia (No. 1:90-CV-1654-JOF) J. Owen Forrester,
Judge.

                       ON PETITION FOR REHEARING

         (Opinion May 23, 1995, 11th Cir., 1995, 52 F.2d 950)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.*

     BY THE COURT:

     A member of this court in active service having requested a

poll on the suggestion for rehearing en banc and a majority of the

judges of this Court in active service having voted in favor of

granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.    The previous panel's opinion is hereby VACATED.




     *
      Senior U.S. Circuit Judge John C. Godbold has elected to
participate in further proceedings in this matter pursuant to 28
U.S.C. § 46(c).